                               Case 20-12822   Doc 16   Filed 03/09/20   Page 1 of 2
Entered: March 9th, 2020
Signed: March 9th, 2020

SO ORDERED
THE HEARING REFERRED TO IN THIS ORDER IS SET FOR THURSDAY,
MARCH 12, 2020 AT 1:00PM IN COURTROOM 2A. ANY RESPONSIVE
PAPERS MUST BE FILED BY 10:00AM ON MARCH 12, 2020, WITH TWO
COURTESY COPIES DELIVERED TO CHAMBERS
CONTEMPORANEAOUSLY.




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                            (Baltimore Division)

         In re:                                             *

         THE LAW OFFICES OF                                 *     Case No. 20-12822
         JONATHAN S. RESNICK, LLC., a/k/a                         (Chapter 11)
                                                            *
         THE LAW OFFICES OF
         JONATHAN S. RESNICK, PLLC,                         *

                                                            *
                   Debtor.
                                                            *

         *         *       *      *     *      *    *       *

         In re:                                             *

         THE LAW OFFICES OF                                 *     Case No. 20-12820
         PERRY A. RESNICK, LLC                                    (Chapter 11)
                                                            *

                                                            *
                   Debtor.
                                                            *

         *         *
                   *    *    *    *   *    *
                ORDER GRANTING EMERGENCY MOTION BY KRUNCHCASH, LLC TO
            SHORTEN TIME TO RESPOND TO MOTION OF KRUNCHCASH, LLC, FOR
               IMMEDIATE APPOINTMENT OF A CHAPTER 11 U.S. TRUSTEE OR
          ALTERNATIVELY TO CONVERT CHAPTER 11 CASE AND APPOINT A CHAPTER
              7 TRUSTEE AND TO SCHEDULE EMERGENCY HEARING THEREON




                                                        1
                 Case 20-12822       Doc 16     Filed 03/09/20     Page 2 of 2




       Upon consideration of the Emergency Motion (“Motion”) By Krunchcash, LLC To

Shorten Time To Respond To Motion Of Krunchcash, LLC, For Immediate Appointment Of A

Chapter 11 U.S. Trustee Or Alternatively To Convert Chapter 11 Case And Appoint A Chapter 7

Trustee (“Trustee Motion”) And To Schedule Emergency Hearing Thereon, and any response

thereto, and this Court finding that sufficient cause exists to shorten the time to respond to the

Trustee Motion and to schedule an emergency hearing thereon, it is, by the United States

Bankruptcy Court for the District of Maryland, pursuant to Fed. R. Bankr. P. 9006, hereby

ORDERED

       (a)     That the Motion be, and hereby is, GRANTED; and it is further ORDERED

       (b)     That a hearing on the Trustee Motion is hereby scheduled for the date and time set

forth above; and it is further ORDERED

       (c)     That any response to the Trustee Motion shall be filed on or before the date of the

hearing scheduled above.

cc:    Lisa Bittle Tancred, Esq.
       Gebhardt & Smith LLP
       One South Street – Suite 2200
       Baltimore, Maryland 21202-3281

       Gabriel Berg, Esq.
       Kennedy Berg LLP
       401 Broadway, Suite 1900
       New York, New York

       Jonathan S. Resnick, Esq.
       3655-A Old Court Road, Suite 1
       Pikesville, MD 21230

       Philip Tucker Evans, Esq.
       Jessica Lynn Farmer, Esq.
       Holland & Knight, LLP
       800 17th Street, N.W. Suite 1100
       Washington, DC 20006

                                       END OF ORDER




                                                2
